Case 17-35686        Doc 33     Filed 12/05/18     Entered 12/05/18 14:50:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-35686
         Electra Woodforlk

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/30/2017.

         2) The plan was confirmed on 02/02/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/20/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/11/2018.

         5) The case was dismissed on 09/28/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,000.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-35686        Doc 33      Filed 12/05/18    Entered 12/05/18 14:50:38               Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $1,702.34
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $1,702.34


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $966.30
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                       $97.01
     Other                                                                $371.76
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,435.07

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim          Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted       Allowed         Paid         Paid
 13.7 LLC                        Unsecured            NA         429.25         429.25           0.00       0.00
 AT&T MOBILITY II LLC            Unsecured      1,170.00       1,170.86       1,170.86           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured               NA       1,286.34       1,286.34           0.00       0.00
 EXETER FINANCE CORP             Unsecured            NA         673.29         673.29           0.00       0.00
 EXETER FINANCE CORP             Secured       13,538.00     13,538.00      13,538.00         133.06     134.21
 GALWAY FINANCIAL SERVICES       Unsecured            NA       1,331.63       1,331.63           0.00       0.00
 ILLINOIS DEPT OF EMPLOYMENT SEC Unsecured            NA       9,444.00       9,444.00           0.00       0.00
 ILLINOIS DEPT OF EMPLOYMENT SEC Priority             NA       4,200.00       4,200.00           0.00       0.00
 ILLINOIS DEPT OF REVENUE        Priority            0.00           NA             NA            0.00       0.00
 ILLINOIS STUDENT ASSIST COMM    Unsecured            NA           0.00           0.00           0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured            NA         539.58         539.58           0.00       0.00
 INTERNAL REVENUE SERVICE        Priority       1,200.00       2,276.10       2,276.10           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         926.00        542.20         542.20           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS       Unsecured         641.00        641.30         641.30           0.00       0.00
 LVNV FUNDING                    Unsecured         953.00        953.24         953.24           0.00       0.00
 MID AMERICA BANK & TRUST        Unsecured         352.00        352.68         352.68           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           713.00        713.22         713.22           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           802.00        802.89         802.89           0.00       0.00
 NORTHWEST COMMUNITY HOSP        Unsecured      2,362.00       4,014.32       4,014.32           0.00       0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         798.00        798.24         798.24           0.00       0.00
 CYBRCOLLECT/WOODMANS            Unsecured         124.00           NA             NA            0.00       0.00
 ILLINOIS TOLLWAY                Unsecured         341.00           NA             NA            0.00       0.00
 MONTGOMERY WARD                 Unsecured         219.00           NA             NA            0.00       0.00
 MBB                             Unsecured      1,232.00            NA             NA            0.00       0.00
 UNITED STUDENT AID FUNDS        Unsecured           0.00          0.00           0.00           0.00       0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00          0.00           0.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-35686     Doc 33    Filed 12/05/18    Entered 12/05/18 14:50:38               Desc         Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim         Claim        Principal        Int.
 Name                          Class    Scheduled      Asserted      Allowed         Paid           Paid
 WAUKEGAN LOAN MANAGEMENT   Unsecured           NA          356.70        356.70           0.00         0.00
 WAUKEGAN LOAN MANAGEMENT   Unsecured           NA          545.01        545.01           0.00         0.00


 Summary of Disbursements to Creditors:
                                                        Claim            Principal                Interest
                                                      Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                               $0.00                  $0.00                  $0.00
       Mortgage Arrearage                             $0.00                  $0.00                  $0.00
       Debt Secured by Vehicle                   $13,538.00                $133.06                $134.21
       All Other Secured                              $0.00                  $0.00                  $0.00
 TOTAL SECURED:                                  $13,538.00                $133.06                $134.21

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                $0.00                 $0.00
        Domestic Support Ongoing                         $0.00                $0.00                 $0.00
        All Other Priority                           $6,476.10                $0.00                 $0.00
 TOTAL PRIORITY:                                     $6,476.10                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                     $24,594.75                   $0.00                 $0.00


 Disbursements:

       Expenses of Administration                         $1,435.07
       Disbursements to Creditors                           $267.27

 TOTAL DISBURSEMENTS :                                                                     $1,702.34




UST Form 101-13-FR-S (9/1/2009)
Case 17-35686        Doc 33      Filed 12/05/18     Entered 12/05/18 14:50:38            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
